Title: From Thomas Jefferson to James Oldham, 15 October 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir
                     
                     Washington Oct. 15. 05
                  
                  Your letter of the 6th. has been duly recieved. I have spoken with Capt Andrews & undertaken to pay him his demand on you three weeks hence, which he says will perfectly answer his purpose. it was £67. 13. 14 New York currency = 169D. 14c and not Virginia currency as you had supposed. this paiment will be carried to my credit in your account. Accept my best wishes
                  
                     Th: Jefferson
                     
                  
               